Citation Nr: 0622431	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a nervous condition as 
secondary to service-connected balanitis xerotica obliterans 
and urethral stricture.



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The medical evidence does not establish that the veteran 
suffers from any nervous condition; psychiatric examination 
showed no psychiatric disability.


CONCLUSION OF LAW

A nervous condition is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
February 2003 and September 2004 that told him what was 
necessary for his claim to be granted.  With regard to 
elements (2) and (3), the Board notes that the RO's February 
2003 and September 2004 letters notified the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's September 2004 letter asked the appellant to 
identify any evidence that would support his claim and to 
submit any evidence in his possession that pertains to his 
claim.  The Board finds that the requirements of the fourth 
notice element have been met.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, private treatment records, 
VA treatment records, and provided the veteran with a VA 
examination.  The veteran has not indicated that other 
evidence is available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

The veteran has claimed that he suffers from a nervous 
condition or other psychiatric disability that is related to 
his service-connected balanitis xerotica obliterans and 
urethral stricture.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  In addition, a disability which is 
aggravated by a service-connected disability shall be 
service-connected.  When service connection is established 
for a secondary condition it shall be considered as part of 
the original condition.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has been granted service connection for balanitis 
xerotica obliterans and urethral stricture.  This is a skin 
condition that affects the genitals.  According to the 
veteran he has been suffering from depression, and a nervous 
condition because of his service-connected disability.  There 
is no indication in the service medical records of depression 
or any other psychiatric disability.  The private treatment 
records and VA treatment records do not show any treatment 
for a psychiatric disability.  The veteran has not sought 
treatment for a nervous condition.

The veteran was provided a VA examination in April 2003.  The 
veteran indicated he had never had psychiatric treatment.  
There was no history of psychiatric hospitalizations and no 
history of suicide attempts, alcohol, or drug abuse.  The 
veteran did not report mood or anxiety symptoms.  There was 
no indication of psychotic or cognitive symptoms.  The 
veteran reported occasional feelings of anxiety that are not 
disturbing his daily living activities and that are a 
response to daily stressful situations.  Following mental 
status examination, the examiner stated that there was no 
objective evidence in the clinical history and mental status 
examinations to establish a diagnosis of a mental disorder.

Based on the above, the Board finds that entitlement to 
service connection for a nervous condition claimed as 
secondary to balanitis xerotica obliterans and urethral 
stricture should be denied because there is not sufficient 
medical evidence establishing that the veteran currently 
suffers from any nervous condition.  There is no evidence of 
treatment, and in fact the veteran told the VA examiner he 
has not been treated for a psychiatric disability.  The VA 
examiner was unable to diagnose any psychiatric disability.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Since there is insufficient current medical evidence 
of any nervous condition, service connection for this 
condition is not warranted.  38 C.F.R. § 3.310 (2005).  The 
Board acknowledges that the veteran has claimed symptoms of 
depression and nervousness, however, while the veteran is 
competent to describe symptoms, he is not a medical 
professional, and is not competent to offer opinions as to 
the diagnosis or etiology of medical conditions.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Service 
connection is not warranted for a nervous condition claimed 
as secondary to service-connected balanitis xerotica 
obliterans and urethral stricture.


ORDER

Entitlement to service connection for a nervous condition is 
denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


